United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 14-326
Issued: February 5, 2015

Oral Argument June 4, 2014

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 27, 2013 appellant filed a timely appeal from the September 16 and
October 7, 2013 merit decisions and a September 30, 2013 nonmerit decision of the Office of
Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUES
The issues are whether OWCP properly denied: (1) appellant’s request for authorization
of total left knee replacement surgery; (2) appellant’s schedule award claim; and (3) appellant’s
request for further review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on May 11, 2010 appellant, then a 59-year-old census enumerator,
sustained a work-related injury when he fell after steps cracked underneath his feet while
working in Delray Beach, FL. It accepted his claim for a left ankle sprain, tear of his left
Achilles tendon, current tear of the medial meniscus of his left knee and old bucket handle tear of
the medial meniscus of his left knee. Appellant stopped work on May 11, 2010. He underwent a
left Achilles tendon repair on May 17, 2010 which was authorized by OWCP.2 Appellant
initially received continuation of pay and started receiving compensation for temporary disability
on June 26, 2010.
In late December 2010, Dr. Jeffrey Sabloff, an attending Board-certified orthopedic
surgeon, requested that appellant receive authorization from OWCP for arthroscopic left knee
surgery.3 On January 28, 2011 he noted that appellant had severe lateral compartment arthritis
and patellofemoral arthritis. Dr. Sabloff indicated that appellant was wearing a leg brace and
doing home exercises while awaiting approval for left knee surgery.
On April 15, 2011 appellant underwent left knee surgery, including medial and lateral
meniscectomy, loose body removal, synovectomy and debridement of his anterior cruciate
ligament. The surgery was authorized by OWCP.
In a November 30, 2011 report, Dr. Robert A. Smith, a Board-certified orthopedic
surgeon serving as an OWCP referral physician, noted that appellant had a long history of left
knee problems dating back to high school but did not undergo corrective surgery until 1990. He
stated that the 1965 injury, which was not corrected until 1990, resulted in end stage arthritis of
the left knee. Dr. Smith concluded that the need for total left knee replacement was due to the
end stage arthritis resulting from his prior nonwork-related injury without timely treatment and
was not related to the May 11, 2010 work injury.
In a December 9, 2011 decision, OWCP denied appellant’s request for authorization of
total left knee replacement surgery finding that the weight of the medical opinion evidence rested
with the opinion of OWCP referral physician, Dr. Smith.
In a December 30, 2011 report, Dr. Sabloff indicated that appellant’s need for total left
knee replacement surgery was due to his May 11, 2010 work injury which “exacerbated and
deteriorated” the preexisting arthritic condition of his left knee.
On May 17, 2012 an OWCP hearing representative set aside OWCP’s December 9, 2011
decision denying authorization for left knee surgery. He determined that there was a conflict in
the medical opinion evidence on this matter between Dr. Sabloff and Dr. Smith and remanded
the case to OWCP for referral of appellant to an impartial medical specialist for an examination
and evaluation regarding his claimed need for surgery due to his work injury.
2

The record reflects that appellant sustained a meniscus tear of his left knee in a nonwork-related injury in 1965
and underwent a left meniscectomy in 1990 to repair this injury.
3

Dr. Sabloff later indicated that the required surgery was a total left knee replacement procedure.

2

On remand, appellant was referred to Dr. John B. Cohen, a Board-certified orthopedic
surgeon for an impartial medical evaluation. In his June 22, 2012 report, Dr. Cohen concluded
that appellant needed to undergo total left knee replacement surgery and stated:
“At this time, we have [appellant] who clearly has preexisting arthritis of his
knee. [Appellant] may have either aggravated or accelerated his arthritic process.
I think it will be helpful to review the initial x-ray done in Florida at the time of
the injury and subsequent x-rays from Dr. Sabloff’s office…. I believe though
that the majority of his symptoms are due to preexisting disease but cannot state
so until I have been able to review his sequential x-rays performed both in Florida
and by Dr. Sabloff. I believe in this case a compromise as to [appellant’s] cause
would he appropriate and believe [that] the appropriate ratio [would] be 60
[percent] preexisting and 40 [percent] from the injury, but I think it is especially
important to be able to review the initial emergency room evaluation, at which
time, he was treated for his Achilles tendon rupture to see if he had any initial
pain complaints and what the x-ray of his knee showed at that initial visit. It
should be noted [that] he did have a prior history in 2008 and this note would also
be helpful to review.”
OWCP provided Dr. Cohen with additional medical records and requested that he
provide a supplemental report regarding appellant’s need for total left knee replacement surgery.
In a July 24, 2012 report, Dr. Cohen discussed the additional medical records and stated,
“[Appellant’s] injury may have aggravated his preexisting arthritis. It is not for me to act as a
judge on this question. [Appellant] has had progressive arthritis since 2008 and it is clear that he
requires a total knee replacement, but it was preexisting to some degree prior to his injury of
May 2010.”
OWCP again requested that Dr. Cohen clarify his reports with respect to appellant’s need
for total left knee replacement surgery. It indicated that it appeared that all the relevant medical
documents in existence had been provided.4 On August 13, 2012 Dr. Cohen stated:
“[Appellant] does require a left total knee replacement because of end-stage
tricompartment arthritis. I believe [that] this arthritis is clearly present prior to his
injury. It may have been aggravated by his injury, but that is not for me to decide.
I do not think a slip and fall causes a significant amount of arthritis. The arthritis
instead is progressive and unrelated to his injury.”
For a third time, OWCP requested that Dr. Cohen provide a supplemental report
regarding appellant’s need for total left knee replacement surgery. In an October 5, 2012 report,
Dr. Cohen noted that the records did not support appellant’s claim that his left knee arthritis was
caused by his May 11, 2010 injury. He indicated that appellant had preexisting arthritis that had
undergone a natural progression and stated, “Dr. Sabloff’s x-rays do not put the contention that

4

Appellant has indicated that Dr. Sabloff did not take x-rays of his left knee around the time of his May 11, 2010
injury, but that the first x-rays of his left knee were taken in December 2010. These December 2010 x-rays were
provided to Dr. Cohen.

3

this was a new problem. The [magnetic resonance imaging] scan clearly indicates that
[appellant] had tricompartmental arthritis at the time of his presentation to Dr. Sabloff.”
On October 4, 2012 appellant filed a claim for a schedule award due to his work-related
left knee condition. In an October 16, 2012 letter, OWCP requested that he obtain a current
impairment rating from his attending physician, applying the standards of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (6th ed. 2009).5
In an October 17, 2012 decision, OWCP denied appellant’s request for authorization of
total left knee replacement surgery finding that the weight of the medical opinion evidence rested
with the opinion of the impartial medical specialist, Dr. Cohen.
On May 1, 2013 Dr. Sabloff performed total left knee replacement surgery which was not
authorized by OWCP.
In a July 10, 2013 letter, OWCP again requested that appellant obtain a current report
from an attending physician, which indicated that he had reached maximum medical
improvement and which contained an impairment rating applying the standards of the sixth
edition of the A.M.A., Guides.
In an August 4, 2013 report, Dr. Sabloff noted that there was no motor or sensory loss
observed in appellant’s left leg. He indicated that appellant should continue with physical
therapy.
In a September 16, 2013 decision, an OWCP hearing representative affirmed OWCP’s
October 17, 2012 decision denying appellant’s request for authorization of total left knee
replacement surgery. She found that the weight of the medical opinion evidence rested with the
multiple reports of the impartial medical specialist, Dr. Cohen.
Appellant requested reconsideration of OWCP’s September 16, 2013 denial of his
surgery request and submitted a number of postsurgery physical therapy notes.
In a September 30, 2013 decision, OWCP denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
In an October 7, 2013 decision, OWCP denied appellant’s schedule award claim on the
grounds that he did not submit a probative impairment rating in support of his claim. It stated,
“As of today’s date you have not submit[ted] an impairment rating for your schedule award. The
medical evidence of file fails to demonstrate a measurable impairment.”

5

This report was to include a finding that appellant had reached maximum medical improvement.

4

LEGAL PRECEDENT -- ISSUE 1
Section 8103(a) of FECA states in pertinent part:
“The United States shall furnish to an employee who is injured while in the
performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which the Secretary of Labor considers
likely to cure, give relief, reduce the degree or the period of disability or aid in
lessening the amount of the monthly compensation.”6
The Board has found that OWCP has great discretion in determining whether a particular
type of treatment is likely to cure or give relief.7 The only limitation on OWCP’s authority is
that of reasonableness.8 Abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment or actions taken which are contrary to both logic and
probable deductions from established facts. It is not enough to merely show that the evidence
could be construed so as to produce a contrary factual conclusion.9
In order to be entitled to reimbursement of medical expenses, it must be shown that the
expenditures were incurred for treatment of the effects of an employment-related injury or
condition.10 Proof of causal relationship in a case such as this must include supporting
rationalized medical evidence.11
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”12 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.13 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.14

6

5 U.S.C. § 8103.

7

Vicky C. Randall, 51 ECAB 357 (2000).

8

Lecil E. Stevens, 49 ECAB 673, 675 (1998).

9

Rosa Lee Jones, 36 ECAB 679 (1985).

10

Bertha L. Arnold, 38 ECAB 282, 284 (1986).

11

Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E. Benton, 15 ECAB 48, 49 (1963).

12

5 U.S.C. § 8123(a).

13

William C. Bush, 40 ECAB 1064, 1975 (1989).

14

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

5

In a situation where OWCP secures an opinion from an impartial medical examiner for
the purpose of resolving a conflict in the medical evidence and the opinion from such examiner
requires clarification or elaboration, OWCP has the responsibility to secure a supplemental
report from the examiner for the purpose of correcting the defect in the original opinion.15 If an
impartial medical specialist is unable to clarify or elaborate on his original report or if his
supplemental report is also vague, speculative or lacking in rationale, OWCP must submit the case
record and a detailed statement of accepted facts to a second impartial specialist for the purpose of
obtaining his rationalized medical opinion on the issue.16
ANALYSIS -- ISSUE 1
OWCP accepted that on May 11, 2010 appellant sustained a work-related injury when he
fell after steps cracked underneath his feet. It accepted his claim for a left ankle sprain, tear of
his left Achilles tendon, current tear of the medial meniscus of his left knee and old bucket
handle tear of the medial meniscus of his left knee. On May 17, 2010 appellant underwent a left
Achilles tendon repair. On April 15, 2011 he underwent left knee surgery, including medial and
lateral meniscectomy, loose body removal, synovectomy and debridement of his anterior cruciate
ligament. These procedures were authorized by OWCP. Appellant requested authorization for
total left knee replacement surgery based on the opinion Dr. Sabloff, an attending Board-certified
orthopedic surgeon.17 OWCP denied his request for authorization for total left knee replacement
surgery finding that the weight of the medical opinion evidence rested with the opinion of
Dr. Cohen, who served as an impartial medical specialist.
The Board finds that OWCP properly determined that there was a conflict in the medical
opinion evidence regarding appellant’s need for total left knee replacement surgery due to his
March 11, 2010 work injury and referred him to Dr. Cohen for an impartial medical examination
and evaluation regarding his claimed need for surgery due to his work injury.18
In his June 22, 2012 report, Dr. Cohen concluded that appellant needed to undergo total
left knee replacement surgery. However, he provided an equivocal opinion regarding whether
the May 11, 2010 work injury contributed to appellant’s need for such surgery. For example,
Dr. Cohen stated:
“At this time, we have a patient who clearly has preexisting arthritis of his knee.
[Appellant] may have either aggravated or accelerated his arthritic process. I
15

Nancy Lackner (Jack D. Lackner), 40 ECAB 232, 238 (1988).

16

Harold Travis, 30 ECAB 1071, 1078 (1979).

17

On May 1, 2013 Dr. Sabloff performed total left knee replacement surgery which was not authorized by
OWCP.
18

See supra notes 12 and 13. In a November 30, 2011 report, Dr. Smith, a Board-certified orthopedic surgeon
serving as an OWCP referral physician, concluded that appellant’s need for total left knee replacement was due to
the end stage arthritis resulting from his prior nonwork-related injury without timely treatment and was not related to
the May 11, 2010 work injury. In contrast, Dr. Sabloff indicated on December 30, 2011 that appellant’s need for
total left knee replacement surgery was due to his May 11, 2010 work injury which “exacerbated and deteriorated”
the preexisting arthritic condition of his left knee.

6

think it will be helpful to review the initial x-ray done in Florida at the time of the
injury and subsequent x-rays from Dr. Sabloff’s office…. I believe though that
the majority of his symptoms are due to preexisting disease but cannot state so
until I have been able to review his sequential x-rays performed both in Florida
and by Dr. Sabloff.”19
OWCP then provided Dr. Cohen with all the relevant medical evidence relating to
appellant’s left knee and requested a supplemental report regarding his request for authorization
of total left knee replacement surgery. In a July 24, 2012 report, Dr. Cohen discussed the
additional medical records and stated, “[Appellant’s] injury may have aggravated his preexisting
arthritis. It is not for me to act as a judge on this question. [Appellant] has had progressive
arthritis since 2008 and it is clear that he requires a total knee replacement, but it was preexisting
to some degree prior to his injury of May 2010.”
The Board finds that Dr. Cohen’s July 24, 2012 supplemental report did not provide
adequate clarification of whether appellant’s requested left total knee replacement surgery was
necessitated, at least in part, by his May 11, 2010 work injury and that, after the receipt of this
equivocal report, OWCP should have referred appellant to a new impartial medical specialist to
consider his request for authorization of total left knee replacement surgery.20 The Board has
held that, if an impartial medical specialist is unable to clarify or elaborate on his original report or
if his supplemental report is also vague, speculative or lacking in rationale, OWCP must submit the
case record and a detailed statement of accepted facts to a second impartial specialist for the
purpose of obtaining his rationalized medical opinion on the issue.21
Therefore, the Board shall set aside OWCP’s September 16, 2013 decision denying
appellant’s request for authorization of total left knee replacement surgery and remand the case
to OWCP for further development. Appellant and the case record should be referred to a new
impartial medical specialist for an examination and an opinion regarding whether his request for
authorization of total left knee replacement surgery should be approved. The new impartial
medical specialist should be asked to indicate whether appellant sustained an aggravation of his
preexisting left knee arthritis on May 11, 2010 and, if so, whether this condition has contributed
to a need for total left knee replacement surgery.22 After OWCP completes the development

19

Dr. Smith also stated, “I believe in this case a compromise as to his cause would he appropriate and believe the
appropriate ratio [would] be 60 [percent] preexisting and 40 [percent] from the injury….”
20

Instead, OWCP requested clarifying reports from Dr. Cohen on two occasions after receiving his July 24, 2013
supplemental report.
21

See supra note 16.

22

During his oral argument before the Board, appellant asserted that OWCP did not fairly develop the evidence.
He cited the multiple reports from Dr. Cohen discussed earlier in this opinion and argues that the repeated requests
showed an OWCP bias against him.
Given the Board’s decision in this appeal, further consideration of appellant’s assertions at oral argument is
unnecessary to resolve the issue presented in the case.

7

directed by this decision of the Board, OWCP shall issue an appropriate decision regarding
appellant’s surgery request.23
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of FECA24 and its implementing regulations25 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.26 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.27
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s October 2012 claim for a
schedule award for his left leg. In October 16, 2012 and July 10, 2013 letters, OWCP requested
that he obtain a current report from an attending physician, which indicated that he had reached
maximum medical improvement and which contained an impairment rating applying the
standards of the sixth edition of the A.M.A., Guides. Appellant did not submit any medical
report indicating that he had reached maximum medical improvement28 or which contained an
impairment rating applying the relevant standards of the A.M.A., Guides. In an August 4, 2013
report, Dr. Sabloff indicated that there was no motor or sensory loss observed in appellant’s left
leg and noted that he should continue with physical therapy. He did not provide a finding that
appellant reached maximum medical improvement with respect to his left leg. Nor did
Dr. Sabloff provide a rating of permanent impairment under the A.M.A., Guides. For these
reasons, OWCP properly found that appellant had not shown that he was entitled to schedule
award compensation.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

23

Given the Board’s disposition of this merit issue, it is not necessary for it to consider the nonmerit denial of
reconsideration.
24

5 U.S.C. § 8107.

25

20 C.F.R. § 10.404 (1999).

26

Id.

27

FECA Bulletin No. 09-03 (issued March 15, 2009).

28

It should be noted that appellant underwent a total left knee replacement on May 1, 2013 and continued to
undergo physical therapy around the time his schedule award claim was denied.

8

CONCLUSION
The Board finds that the case is not in posture for decision regarding whether OWCP
properly denied appellant’s request for authorization of total left knee replacement surgery and
the case is remanded to OWCP for further development. The Board further finds that OWCP
properly denied appellant’s schedule award claim.
ORDER
IT IS HEREBY ORDERED THAT the September 16, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board. The October 7, 2013 decision of OWCP
is affirmed.
Issued: February 5, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

